REVISED DECEMBER 12, 2002

         UNITED STATES COURT OF APPEALS
         For the Fifth Judicial Circuit



                  No.02-10391
                Summary Calendar


JOHN D. TAYLOR; STEVE K. TAYLOR; RAY GENE SMITH,

                                   Plaintiffs-Appellants,


                     VERSUS


IBM; IBM GLOBAL SERVICES; CASH CARDS INTERNATIONAL
IBM PARTNER; AMERICAN TELEPHONE AND TELEGRAPH COMPANY,
Owner of IBM Global Services; CASH X PREPAID; PAXELL
PREPAID CASH CARDS & GIFT CARDS; VALUE CASH CARDS (SVM)
STORED VALUE MARKETING; CONOCO PREPAID CASH CARDS; CITGO
PREPAID CASH CARDS; EXXON DRIVER CASH CARDS; AMOCO BP
PREPAID CASH CARDS; 76 PREPAID CASH CARDS; ARCO PUMP
PASS CASH CARDS; MOBIL GO PREPAID CASH CARDS; SHELL
PREPAID CASH CARDS; WESTERN UNION; METAVANTE PREPAID
CASH CARDS; MASTERCARD PREPAID CASH CARDS; AMERICAN
EXPRESS, Cobalt cash cards; PRENET CORPORATION PREPAID
CASH CARDS; SPRINT, Cash Cards; ADAVANCE; INTERNET CASH
CORPORATION; BIZPURSE-SURICH TECHNOLOGIES; AT&T
CORPORATION; VISA CORPORATE, The Associates, Product
Development

                                    Defendants-Appellees,

INT MEDIA GROUP INC; CHRISTINA GRIESINGER

                                       Movants-Appellees.



  Appeal from the United States District Court
       For the Northern District of Texas
            (USDC No. 7:01-CV-216-R)
               December 10, 2002
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       John D. Taylor, Steve K. Taylor, and Ray Gene Smith appeal the

district court’s dismissal of their copyright infringement action

for failure to state a claim.**                  See FED. R. CIV. P. 12(b)(6).

Appellants     contend    that     the     appellees     have    infringed      their

copyright by making, promoting, and issuing “pre paid cash cards.”

Appellants point to several pages of text for which they obtained

a registered copyright.        The text describes their idea of prepaid

cash cards and explains how to promote, distribute, and sell

prepaid cash cards.

       Appellants failed to allege specific acts of infringement by

each defendant, thereby failing to adhere to the requirements of

Fed. R. Civ. P. 8(a).      See Plunket v. Doyle, 2001 Copyright L. Dec.

(CCH) ¶ 28,237, 2001 WL 175252 at *4 (S.D.N.Y. 2001).                    They have

also    failed   to    show    that       any     allegedly     copied   text    was

copyrightable.        The Copyright Act does not protect fragmentary

words or short phrases, such as “pre paid cash cards.”                   37 C.F.R.

§   202.1(a)(2001);      see     CMM     Cable    Rep,   Inc.    v.   Ocean     Coast

Properties, Inc., 97 F.3d 1504, 1519-20 (1st Cir. 1996). Moreover,


     *Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

     **The complaint contained patent infringement claims as well
as copyright infringement claims.    However, appellants are not
appealing the dismissal of their patent infringement claims.

                                           2
where all that has been copied is plaintiffs’ idea, there is no

copyright    infringement.      See        e.g.,    Kepner-Tregoe,    Inc.   v.

Leadership Software, Inc., 12 F.3d 527, 533-34 (5th Cir. 1994);

Engineering Dynamics, Inc. v. Structural Software, Inc., 26 F.3d
1335, 1344 (5th Cir. 1994), opinion supplemented by, 46 F.3d 408

(1995); Cont’l Cas. Co. v. Beardsley, 253 F.2d 702, 705-06 (2d Cir.

1958).   To the extent plaintiffs’ copyright claims are based on

defendants’ alleged use of parts of their copyrighted textual

description, those claims are insufficient as a matter of law

because use of that description was only incidental to defendants’

alleged use of the idea of prepaid cash cards and because the

allegedly copyrighted expression is inseparable from the idea for

prepaid cash cards.       See Cont’l Cas. Co., 253 F.2d at 706;

Morrissey v. Procter & Gamble Co., 379 F.2d 675, 678-79 (1st Cir.

1967); Kepner-Tregoe, Inc., 12 F.3d at 533.

     Because plaintiffs failed to plead an actionable claim, there

were no questions of fact for a jury to decide.             Thus, plaintiffs’

Seventh Amendment rights were not violated.                  See Baltimore &

Carolina Line v. Redman, 295 U.S. 654, 657 (1935); Hoshman v. Esso

Std. Oil Co., 263 F.2d 499, 502 (5th Cir. 1959).                     Appellants

argue that    the   district   court       judge,   Jerry   Buchmeyer,   had a

conflict of interest, and they request a hearing on the issue.

However, the basis of the alleged conflict of interest, i.e., Judge

Buchmeyer’s prior partnership in Thompson & Knight, a firm which

represents one of the defendants herein, is insufficient to justify


                                       3
Judge Buchmeyer’s disqualification.   See e.g., Chitimacha Tribe of

La. v. Harry L. Laws Co., Inc., 690 F.2d 1157, 1167 & n.5 (5th Cir.

1982); see also, Bumpus v. Uniroyal Tire Co., 385 F. Supp. 711,

713-14 (E.D. Pa. 1974).

     In light of the time and money expended by appellees in

defending this wholly frivolous lawsuit, appellants are hereby

ordered to pay to this court the sum of $500.     See Farguson v.

MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986); Prather v.

Neva Paperbacks, Inc., 410 F.2d 698, 700 (5th Cir. 1969).

     Appellants’ motion for appointment of counsel is DENIED.

Appellants’ motion seeking statutory damages on the basis that the

appellees have not made a settlement offer is DENIED.   Appellees'

motion for leave to file record excerpts in excess of the page

limitation is GRANTED; but their motion to strike appellants’

motion for statutory damages is DENIED.     Appellants' motion to

strike appellees' record excerpts is DENIED.

     APPEAL DISMISSED; SANCTIONS ORDERED.




                                4